       Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                       Cause No. CR 16-43-GF-BMM
                                                           CV 20-12-GF-BMM
              Plaintiff/Respondent,

       vs.                                     ORDER DENYING § 2255 MOTION
                                               AND DENYING CERTIFICATE OF
 DEBORAH JOY DURAND,                                 APPEALABILITY

              Defendant/Movant.


      This case comes before the Court on Defendant/Movant Deborah Joy

Durand’s motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C.

§ 2255. Durand is a federal prisoner proceeding pro se.

                               I. Preliminary Review

      Before the United States is required to respond, the Court must determine

whether “the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also Rule 4(b), Rules

Governing Section 2255 Proceedings for the United States District Courts. A

petitioner “who is able to state facts showing a real possibility of constitutional

error should survive Rule 4 review.” Calderon v. United States Dist. Court, 98

F.3d 1102, 1109 (9th Cir. 1996) (“Nicolas”) (Schroeder, C.J., concurring)

(referring to Rules Governing § 2254 Cases). But the Court should “eliminate the

                                           1
       Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 2 of 10



burden that would be placed on the respondent by ordering an unnecessary

answer.” Advisory Committee Note (1976), Rule 4, Rules Governing § 2254

Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing § 2255

Proceedings.

                                  II. Background

      On May 23, 2016, a grand jury indicted Durand on one count of making a

false statement to obtain federal employment compensation, a violation of 18

U.S.C. § 1920 (Count 1); one count of wire fraud, a violation of 18 U.S.C. § 1343

(Count 2); one count of making a false claim related to workers’ compensation

benefits, a violation of 18 U.S.C. § 237 (Count 3); and one count of theft of

government property, a violation of 18 U.S.C. § 641 (Count 4). See Redacted

Indictment (Doc. 2). Assistant Federal Defender Evangelo Arvanetes represented

Durand. See Order (Doc. 7).

      Bench trial commenced on August 21, 2017. See Minutes (Doc. 82). The

Court found Durand guilty on all four counts. See Minutes (Doc. 88); Verdict Tr.

(Doc. 120) at 16:23–17:11.

      Durand appealed the verdicts, but the appellate court affirmed her

convictions. See Mem. (Doc. 122) at 1–3, United States v. Durand, No. 17-30244

(9th Cir. Nov. 26, 2018) (unpublished mem. disp.).

      At the time she filed her motion under 28 U.S.C. § 2255, Durand had

                                          2
       Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 3 of 10



completed her 15-month prison sentence and was serving a two-year term of

supervised release. See Judgment (Doc. 108) at 2–3; Transfer of Jurisdiction (Doc.

124) at 1.

                             III. Claims and Analysis

      Durand asserts that the United States suppressed or destroyed evidence that

was material to her defenses of entrapment or outrageous governmental conduct.

See Mot. § 2255 (Doc. 125) at 3 ¶ 5A; Br. in Supp. (Doc. 129) at 15–29. She also

asserts that counsel provided ineffective assistance both in the trial phase and on

appeal. See Mot. § 2255 at 4 ¶¶ 5B, C; Br. in Supp. at 30–48.

      A. Failure to Disclose Evidence

      Durand alleges the United States violated her right to due process by

withholding “[r]ecordings or transcripts of the phone calls between myself and the

undercover agent that induced me to go on that kayak trip.” Br. in Supp. (Doc.

129) at 26. Some of the trial evidence against Durand consisted of her own actions

and statements during and after the kayak trip. The trip was real, run by a real

outfitter, but Durand went because government investigators, posing as market

researchers, paid her way and solicited her help in evaluating the outfitter’s success

in accommodating her physical limitations.

      Durand avers that she relied on the agents’ representations “that the trip

itself was designed to be conducive and accessible to people with physical

                                          3
       Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 4 of 10



disabilities and limitations” and “was affirmatively told that the conduct I would be

subject to on this trip would be permissible under the restrictions placed on my

activity by my doctors.” Br. in Supp. at 20–21. To evaluate this claim, the Court

will assume Durand repeatedly expressed reluctance to go because she was afraid

she would not be able to handle the physical demands of the trip and that she only

went because the undercover agents assured and reassured her she would be able to

manage and make a valuable report to guide others with similar limitations.

      The prosecution must disclose to the defense any evidence in its possession

that is material to guilt or punishment. See, e.g., Brady v. Maryland, 373 U.S. 83,

87 (1963). Evidence is material if it is reasonably likely, in combination with all

the other evidence, to “put the whole case in such a different light as to undermine

confidence in the verdict.” See, e.g., Kyles v. Whitley, 514 U.S. 419, 434–38

(1995) (discussing materiality under United States v. Bagley, 473 U.S. 667 (1985)).

      The United States charged Durand with making false representations to her

employers in the postal service and other federal officials about her physical ability

to work. Everyone agreed Durand had some physical limitations, but she was

accused of embellishing them so that she would not have to work at all.

      Entrapment by estoppel applies “when an authorized government official

tells the defendant that certain conduct is legal and the defendant believes the

official,” but the conduct is actually illegal. See United States v. Brebner, 951 F.2d

                                          4
       Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 5 of 10



1017, 1024 (9th Cir. 1991). And “it is outrageous for government agents to

engineer and direct a criminal enterprise from start to finish, or for the government

to use excessive physical or mental coercion to convince an individual to commit a

crime,” or “to generate new crimes merely for the sake of pressing criminal

charges.” United States v. Black, 733 F.3d 294, 302 (9th Cir. 2013) (internal

quotation marks, citations, brackets, and ellipsis omitted) (emphases added).

      In Durand’s case, “the crime [was] not the kayak trip.” 3 Trial Tr. (Doc.

119) at 17:8–9, quoted in Br. in Supp. at 37. None of the four charges against

Durand arose from the fact that she went on the trip. She did not do anything

illegal by choosing to go or helping to carry a kayak or paddling or running to

catch the ferry. Because the kayak trip was not a crime, whatever the agents said

to induce her to go was immaterial to an entrapment defense. They induced her to

engage in kayaking, not crime. Their blandishments led to compelling evidence,

not new offenses.

      Durand contends that the agents’ conduct was outrageous because the kayak

trip forced her “to either exceed [her physical] limitations or face drowning.” Br.

in Supp. at 38. But they did not force her into this dilemma at all if she was falsely

embellishing her physical limitations in the first place. The agents, convinced she

was embellishing, nonetheless monitored her throughout the trip. After hearing

and weighing all the evidence, see, e.g., Verdict Tr. (Doc. 120) at 10:2–12:22,

                                          5
       Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 6 of 10



15:17–24, 16:11–19, including that gained from the kayaking trip and Durand’s

own trial testimony, see, e.g., 3 Trial Tr. at 146:10–149:17, 183:14–186:10,

188:21–189:25, the Court found, beyond reasonable doubt, that Durand knew (long

before the kayak trip) that she did not suffer from the serious physical limitations

she claimed.

      Durand’s allegations fail to support an inference that the agents’ conduct in

persuading her to go on the kayaking trip could “put the whole case in such a

different light as to undermine confidence in the verdict.” Kyles, 514 U.S. at 435.

Her Brady claim, Mot. § 2255 (Doc. 125) at 3 ¶5A; Br. in Supp. (Doc. 129) at 15–

29, 48–49, is denied.

      B. Ineffective Assistance of Counsel

      The standards of Strickland v. Washington, 466 U.S. 668 (1984), govern

Durand’s claims of ineffective assistance of counsel at trial and on appeal. See

Smith v. Robbins, 528 U.S. 259, 285–86 (2000). At this stage of the proceedings,

Durand must allege facts sufficient to support an inference (1) that counsel’s

performance fell outside the wide range of reasonable professional assistance, id. at

687–88, and (2) that there is a reasonable probability that, but for counsel’s

unprofessional performance, the result of the proceeding would have been

different, id. at 694. “[T]here is no reason for a court . . . to address both

components of the inquiry if the defendant makes an insufficient showing on one.”

                                            6
       Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 7 of 10



Id. at 697.

      Prejudice under Strickland is the same as materiality under Brady. See, e.g.,

Kyles, 514 U.S. at 434. Many of Durand’s claims of ineffective assistance of

counsel depend on her Brady claim. See Br. in Supp. at 32–43, 46–48. Because

the Brady claim is denied on the grounds that the evidence withheld was not

material, these claims are denied for lack of prejudice.

      Durand also claims that counsel “was totally unequipped to defend a case

like mine.” Br. in Supp. at 44. She asks the Court to apply the standard of United

States v. Cronic, 466 U.S. 648 (1984), see Br. in Supp. at 30–31, but Cronic

applies only when counsel is unable to perform any trial task competently.

Durand’s case does not come close. Strickland is the appropriate test. “[I]f and

when counsel’s ineffectiveness ‘pervades’ a trial, it does so (to the extent we can

detect it) only through identifiable mistakes.” United States v. Gonzalez-Lopez,

548 U.S. 140, 150 (2006).

      Durand believes counsel’s retention of another attorney with expertise in

federal worker’s compensation law signaled trial counsel’s incompetence. See Br.

in Supp. at 43–45. On the contrary, retaining a witness with expertise in a specific

field signals trial counsel’s competence. It is how trial counsel presents a defense-

friendly take on the facts to the factfinder. As the witness himself pointed out,

“very few people practice Federal Workers’ Compensation,” 3 Trial Tr. (Doc. 119)

                                          7
       Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 8 of 10



at 215:10–14, and it operates very differently than the States’ compensation

systems familiar to most lawyers, see id. at 215:15–219:4, including the factfinder

in Durand’s case. The witness did not persuade the Court that Durand’s false

statements were true, but that does not mean his testimony was “disastrous.” Br. in

Supp. at 30.

      Aside from her dissatisfaction with the attorney expert, Durand identifies

one supposed mistake by trial counsel: “the advice to waive a jury trial and opt for

a bench trial.” Br. in Supp. at 44. But “considering the outcome of my trial,” id.,

is not a reliable guide to whether counsel’s advice was reasonable. Durand

suggests no reason to believe a jury would have been more likely to acquit her.

This allegation meets neither prong of the Strickland test and is denied.

      Finally, aside from the Brady issue, Durand identifies one supposed mistake

by appellate counsel: he did not petition for a writ of certiorari. See Mot. § 2255

(Doc. 125) at 4 ¶ 5C. She suggests “there were conflicting Circuit opinions on the

specific facts that were decided by the 9th Circuit in my appeal,” id., but she does

not identify those opinions. At any rate, the Sixth Amendment right to effective

counsel extends through direct review as of right, but not to the discretionary

review initiated by petitioning the United States Supreme Court. See, e.g., Austin

v. United States, 513 U.S. 5, 8 (1994) (per curiam); Ross v. Moffitt, 417 U.S. 600,

616–17 (1974). This claim is denied.

                                          8
       Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 9 of 10



      All claims of ineffective assistance of counsel, see Mot. § 2255 (Doc. 125)

at 4 ¶¶ 5B, C; Br. in Supp. (Doc. 129) at 30–49, are denied.

                          IV. Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

      None of Durand’s claims meets the relatively low threshold required for a

COA. The agents’ conduct in luring her into the kayaking trip was neither

entrapment nor outrageous. It was a ruse designed to gather evidence, and it did.

Durand is correct that counsel’s defense was unsuccessful, but she does not

identify any foothold in the law or the evidence for a successful one. There is no

reason to encourage further proceedings. A COA is not warranted.


      Accordingly, IT IS ORDERED:

      1. Durand’s motion to vacate, set aside, or correct the sentence under 28
                                           9
      Case 4:16-cr-00043-BMM Document 130 Filed 05/27/20 Page 10 of 10



U.S.C. § 2255 (Docs. 125, 129) is DENIED.

      2. A certificate of appealability is DENIED. The Clerk of Court shall

immediately process the appeal if Durand files a Notice of Appeal.

      3. The Clerk of Court shall ensure that all pending motions in this case and

in CV 20-12-GF-BMM are terminated and shall close the civil file by entering

judgment in favor of the United States and against Durand.

      DATED this 27th day of May, 2020.




                                        10
